Dm®, C. J.
Tbe general principle is fully and unequivocally settled, that personal property is transferable according to tbe law of tbe country where tbe .owner, is domiciled, or where tbe transfer is made. Such transfer, therefore, good by the law of tbe owner’s domicil, or by tbe law of the place where made, is good everywhere, and will be respected by tbe tribunals of every state or country where tbe. same may be brought in question. To this general principle there are some exceptions. Tbe acts or contracts of parties, though valid where made, will not be recognized in other countries when they are contrary to good morals, or repugnant to the policy and positive institutions of the state. Within this exception fall those decisions in which it is held that an assignment for the benefit of creditors, giving preferences, made in one state, is ineffectual to pass the property of the debtor situated in another state, as against a subsequent attachment by a creditor residing in that state. It is considered contrary to the policy of the state to allow citizens of other states to be . preferred over its own citizens. Another exception is, where the transfer is by operation of law. The general principle applies only to a transfer made by the owner himself. A transfer by mere operation of law is said to have no effect upon property out of the territory of the law maker at the time the transfer is made.- It affects only such property as is within the territory. Other exceptions, not now occurring to us, may perhaps exist; but the general rule, as understood in this country, is undoubtedly as above stated.
*270Tested by this principle, it would seem that there can be no doubt as to the validity of the assignment made by the plaintiff to Dusenberry in the city of New Tort. It was a transfer by the act of the owner himself. It was made for a valuable consideration, namely, in payment of debts which the plaintiff then owed. It was valid by the law of the place where made. It was not contrary to good morals, nor repugnant to the laws or policy of this state. No question arises between the assignee and any creditor of the plaintiff in this state. It is a question of the rights of the assignee as between himself and the plaintiff. It was not an assignment of property situated in this state, but of a olwse m action, which followed the person of the plaintiff and was with .him in New York when the transfer was made. In any view, therefore, which can be taken of the question, we think the transfer was valid, and must be upheld in this state. It vested the entire legal title to the claim in controversy in the assignee, and the plaintiff cannot, therefore, sue upon it.
We are referred by counsel to the case of Booth v. Clark, 18 How. (U. S.) 322, as supporting the position that the rights of the assignee cannot be recognized beyond the limits of the sovereignty creating his official character. We have examined that case, and cannot understand it as the learned counsel does. The question there was, whether a receiver appointed by the court of chancery acquired such an interest in or lien upon the personal property of the debtor, by virtnie of his ajppomtment alone, as would enable him to sue for and recover it in a foreign judicial tribunal. It was held that he did not; but it is fairly to be inferred from the reasoning of the court in several places, that, had the receiver been invested with title by act of the debtor, even though compelled by the coercive power of the court acting upon his person, the title of the receiver would have been respected- If in this case the assignee had only such rights as *271were given bim by tbe laws of New York, without the assignment executed by the plaintiff, then the doctrine of that case would be applicable. As it is, it seems to have no especial bearing upon the question.
■ Something was said about the plaintiff still having an interest in the claim, and, therefore, being the proper party to sue, though the assignee might properly have joined in the action with him. The interest of the plaintiff is residuary and equitable merely. He has no legal interest in the claim, the title being vested absolutely in the assignee, who alone can bring suit upon it and control the proceedings for its collection.
By the Gourt. — Judgment affirmed.